United States Securities and Exchange Commission Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (check one) Form 10-K Form 20-F Form 11-K XForm 10-Q Form N-SAR For Period Ended : June 30, 2010 Transition Report on Form 10-K Transition Report on Form 20-F Transition Report on Form 11-K Transition Report on Form 10-Q Transition Report on Form N-SAR For the Transition Period Ended: PART 1 - REGISTRANT INFORMATION Full Name of Registrant:Viropro, Inc. Address of Principal Executive Office: 4199, Campus Drive, Suite 5500 City, State and Zip Code:Irvine, California, 92612 PART II - RULES 12B-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to rule 12b-25(b){section 23,047], the following should be completed. (Check box if appropriate) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; X (b) The subject annual report, semi-annual report, transition report, on Form 10-K, 10-KSB, Form 20-F, 11-K, Form N-SAR, or portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report on Form 10-Q, 10-QSB, or portion there of will be filed on or before the fifth calendar day following the prescribed due day; and (c)The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III - NARRATIVE State below in reasonable detail why the Form 10-K, 11-K, 10-Q, N-SAR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Registrant has to produce consolidated financial statements for the first time and needs more time to collect all pertinent data. The Registrant does not anticipate filing within the extended filing period, pursuant to Rule 12b-25 but rather by the end of September 2010. PART IV - OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification. Claude Gingras 783 6573 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) been filed? If the answer is no, identify report(s). X Yes No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes X No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. SIGNATURE VIROPRO, INC. has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. By: /s/ Rajiv Datar Date: August 16, 2010 Title: President and Chief Executive Officer
